      Case 2:17-cv-00389-RAH-WC Document 29 Filed 06/17/20 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

REGINA RENEE FUQUA,                       )
AIS # 179970,                             )
                                          )
             Plaintiff,                   )
                                          )      CASE NO. 2:17-CV-389-RAH
      v.                                  )
                                          )
JEFFERSON S. DUNN, et al.,                )
                                          )
             Defendants.                  )


                                      ORDER

      On May 22, 2020, the Magistrate Judge recommended that the Defendants’

special report, (Doc. 19), now treated as a motion for summary judgment, be granted,

and that this case be dismissed with prejudice. (Doc. 28.) The Plaintiff has not timely

filed any objections. The Court has conducted an independent review of the

Recommendation, see 28 U.S.C. § 636(b), and agrees with the Magistrate Judge’s

findings and analysis.

      Accordingly, it is ORDERED as follows:

      1.     The Recommendation (Doc. 28) is ADOPTED.

      2.     The Defendants’ Special Report, treated as a Motion for Summary

             Judgment (Doc. 19), be GRANTED.

                                          1
Case 2:17-cv-00389-RAH-WC Document 29 Filed 06/17/20 Page 2 of 2




3.    Judgment be GRANTED in favor of the Defendants.

4.    This case be DISMISSED with prejudice.

DONE, this 17th day of June, 2020.


                               /s/ R. Austin Huffaker, Jr.
                        R. AUSTIN HUFFAKER, JR.
                        UNITED STATES DISTRICT JUDGE




                                 2
